
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.58


CHANGE IN CONTROL AGREEMENT


        THIS AGREEMENT, dated as of the [SEE ATTACHED SCHEDULE A], is by and
between SPHERION CORPORATION, a Delaware corporation (hereinafter referred to as
the "Company"), and [SEE ATTACHED SCHEDULE A] (hereinafter the "Executive").

RECITALS

        A.    The Board of Directors of the Company (the "Board") considers it
essential to the best interests of the Company and its stockholders that its key
management personnel be encouraged to remain with the Company and its
subsidiaries and to continue to devote full attention to the Company's business
in the event that any third person expresses its intention to complete a
possible business combination with the Company, or in taking any other action
which could result in a "Change in Control" (as defined herein) of the Company.
In this connection, the Board recognizes that the possibility of a Change in
Control and the uncertainty and questions which it may raise among management
may result in the departure or distraction of key management personnel to the
detriment of the Company and its stockholders. The Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of the Company's management to their
assigned duties without distraction in the face of the potentially disturbing
circumstances arising from the possibility of a Change in Control of the
Company.

        B.    The Executive currently serves as the Company's [SEE ATTACHED
SCHEDULE A], and [her/his] services and knowledge are valuable to the Company in
connection with the management of its business.

        C.    The Board believes the Executive has made and is expected to
continue to make valuable contributions to the productivity and profitability of
the Company and its subsidiaries. Should the Company receive a proposal from a
third person concerning a possible business combination or any other action
which could result in a Change in Control, in addition to the Executive's
regular duties, the Executive may be called upon to assist in the assessment of
such proposal, advise management and the Board as to whether such proposal would
be in the best interests of the Company and its stockholders, and to take such
other actions as the Board might determine to be necessary or appropriate.

        D.    Should the Company receive any proposal from a third person
concerning a possible business combination or any other action which could
result in a change in control of the Company, the Board believes it imperative
that the Company and the Board be able to rely upon the Executive to continue in
[her/his] position, and that the Company and the Board be able to receive and
rely upon [her/his] advice, if so requested, as to the best interests of the
Company and its stockholders without concern that [she/he] might be distracted
by the personal uncertainties and risks created by such a proposal, and to
encourage Executive's full attention and dedication to the Company.

        [E.   The Company and the Executive are parties to that certain Change
in Control Agreement dated [SEE ATTACHED SCHEDULE A] (the "Prior CIC
Agreement").

        F.     The Company and the Executive desire to terminate the Prior CIC
Agreement (and any predecessor change in control agreements) and to enter into
this Agreement, which supercedes the Prior CIC Agreement, upon the terms and
subject to the conditions hereinafter set forth.]

TERMS AND CONDITIONS

        NOW, THEREFORE, to assure the Company and its subsidiaries that it will
have the continued, undivided attention, dedication and services of the
Executive and the availability of the Executive's advice and counsel
notwithstanding the possibility, threat or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company
and its subsidiaries,

--------------------------------------------------------------------------------


and for other good and valuable consideration, the adequacy and sufficiency of
which are hereby acknowledged, the Company and the Executive agree as follows.

        1.    Change in Control    

        (a)   For purposes of this Agreement, a "Change in Control" of the
Company shall be deemed to have occurred upon (i) the acquisition at any time by
a "person" or "group" (as that term is used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act"))
(excluding, for this purpose, the Company or any of its subsidiaries, any
employee benefit plan of the Company or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to such securities, or a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
of beneficial ownership (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly, of securities representing 25% or more of the combined
voting power in the election of directors of the then-outstanding securities of
the Company or any successor of the Company; (ii) the termination of service as
directors, for any reason other than death, disability or retirement from the
Board, during any period of two consecutive years or less, of individuals who at
the beginning of such period constituted a majority of the Board, unless the
election of or nomination for election of each new director during such period
was approved by a vote of at least two-thirds of the directors still in office
who were directors at the beginning of the period; (iii) approval by the
stockholders of the Company of liquidation of the Company; (iv) approval by the
stockholders of the Company and consummation of any sale or disposition, or
series of related sales or dispositions, of 50% or more of the assets or earning
power of the Company; or (v) approval by the stockholders of the Company and
consummation of any merger or consolidation or statutory share exchange to which
the Company is a party as a result of which the persons who were stockholders of
the Company immediately prior to the effective date of the merger or
consolidation or statutory share exchange shall have beneficial ownership of
less than 50% of the combined voting power in the election of directors of the
surviving corporation following the effective date of such merger or
consolidation or statutory share exchange.

        (b)   Notwithstanding anything herein, no acquisition of beneficial
ownership of securities of the Company, merger, sale of assets or other
transaction shall be deemed to constitute a Change in Control for purposes of
this Agreement if such transaction constitutes a "Management Approved
Transaction." For purposes of this Agreement, a "Management Approved
Transaction" shall be any transaction, which would otherwise result in a Change
in Control for purposes of this Agreement in which the acquiring "person",
"group" or other entity is either beneficially owned by, or comprised of, in
whole or in part, three or more members of the Company's executive management,
as such was constituted twelve months prior to such transaction, or is majority
owned by, or comprised of, any employee benefit plan of the Company.

        2.    Adjustment of Benefits upon Change in Control    

        (a)   The Company agrees that the Compensation Committee of the Board,
or such other committee succeeding to such committee's responsibilities with
respect to executive compensation (collectively, the "Compensation Committee")
may make such equitable adjustments to any performance targets contained in any
awards under the Company's current incentive compensation plans, or any
additional or successor plan in which the Executive is a participant
(collectively, the "Incentive Plans"), as the Compensation Committee determines
may be appropriate to eliminate any negative effects from any transactions
relating to a Change in Control (such as costs or expenses associated with the
transaction or any related transaction, including, without limitation, any
reorganizations, divestitures, recapitalizations or borrowings, or changes in
targets or measures to reflect the disruption of the business, etc.), in order
to preserve reward opportunities and performance objectives.

2

--------------------------------------------------------------------------------

        (b)   In the case of a Change in Control, all restrictions and
conditions applicable to any awards of restricted stock or the vesting of stock
options or other awards granted to the Executive under the Company's 2000 Stock
Incentive Plan, Deferred Stock Plan, any similar, predecessor or successor plan,
or otherwise shall be deemed to have been satisfied as of the date the Change in
Control occurs, and this Agreement shall be deemed to amend any agreements
evidencing such awards to reflect this provision.

        3.    Termination Following Change in Control    

        (a)   The Executive's employment may be terminated for any reason by the
Company following a Change in Control of the Company. If the Executive's
employment is terminated by the Company for any reason other than for the
reasons set forth in subparagraphs (i), (ii), (iii), (iv) or (v) below within
two years following a Change in Control, then the Executive shall be entitled to
the benefits set forth in this Agreement in lieu of any termination, separation,
severance or similar benefits under the Executive's Employment Agreement, if
any, or under the Company's termination, separation, severance or similar plans
or policies, if any. If the Executive's employment is terminated for any of the
reasons set forth in subparagraphs (i), (ii), (iii), (iv) or (v) below, then the
Executive shall not be entitled to any termination, separation, severance or
similar benefits under this Agreement, and the Executive shall be entitled to
benefits under the Executive's Employment Agreement, if any, or under the
Company's termination, separation, severance or similar plans or policies, if
any, only in accordance with the terms of such Employment Agreement, or such
plans or policies.

        (i)    termination by reason of the Executive's death, provided the
Executive has not previously given a "Notice of Termination" pursuant to
Section 4;

        (ii)   termination by reason of the Executive's "Disability," provided
the Executive has not previously given a "Notice of Termination" pursuant to
Section 4;

        (iii)  termination by reason of "retirement" at or after age 65,
provided the Executive has not previously given "Notice of Termination" pursuant
to Section 4;

        (iv)  termination by the Company for "Cause;" or

        (v)   voluntary termination by the Executive (other than for "Good
Reason" as provided in section 3(b) below).

        For the purposes of this Agreement, "Disability" shall be defined as the
Executive's inability by reason of illness or other physical or mental
disability to perform the principal duties required by the position held by the
Executive at the inception of such illness or disability for any consecutive
180-day period. A determination of disability shall be subject to the
certification of a qualified medical doctor agreed to by the Company and the
Executive or, in the Executive's incapacity to designate a doctor, the
Executive's legal representative. If the Company and the Executive cannot agree
on the designation of a doctor, each party shall nominate a qualified medical
doctor and the two doctors shall select a third doctor and the third doctor
shall make the determination as to disability.

        For purposes of this Agreement, "retirement" shall mean the Company's
termination of the Executive's employment at or after the date on which the
Executive attains age 65.

        For purposes of this Agreement, "Cause" shall mean one or more of the
following:

        (I)   the material violation of any of the terms and conditions of this
Agreement or any written agreements the Executive may from time to time have
with the Company (after 30 days following written notice from the Board
specifying such material violation and Executive's failure to cure or remedy
such material violation within such 30-day period);

3

--------------------------------------------------------------------------------




        (II)  inattention to or failure to perform Executive's assigned duties
and responsibilities competently for any reason other than due to Disability
(after 30 days following written notice from the Board specifying such
inattention or failure, and Executive's failure to cure or remedy such
inattention or failure within such 30-day period);

        (III) engaging in activities or conduct injurious to the reputation of
the Company or its affiliates including, without limitation, engaging in immoral
acts which become public information or repeatedly conveying to one person, or
conveying to an assembled public group, negative information concerning the
Company or its affiliates;

        (IV) commission of an act of dishonesty, including, but not limited to,
misappropriation of funds or any property of the Company;

        (V)  commission by the Executive of an act which constitutes a
misdemeanor (involving an act of moral turpitude) or a felony;

        (VI) the material violation of any of the written Policies of the
Company which are not inconsistent with this Agreement or applicable law (after
30 days following written notice from the Board specifying such failure, and the
Executive's failure to cure or remedy such inattention or failure within such
30-day period);

        (VII) refusal to perform the Executive's assigned duties and
responsibilities or other insubordination (after 30 days following written
notice from the Board specifying such refusal or insubordination, and the
Executive's failure to cure or remedy such refusal or insubordination within
such 30-day period); or

        (VIII) unsatisfactory performance of duties by the Executive as a result
of alcohol or drug use by the Executive.

        (b)   The Executive may terminate [her/his] employment with the Company
following a Change in Control of the Company for "Good Reason" by giving Notice
of Termination at any time within two years after the Change in Control. Any
failure by the Executive to give such immediate notice of termination for Good
Reason shall not be deemed to constitute a waiver or otherwise to affect
adversely the rights of the Executive hereunder, provided the Executive gives
notice to receive such benefits prior to the expiration of such two year period.
If the Executive terminates [her/his] employment as provided in this
Section 3(b), then the Executive shall be entitled to the benefits set forth in
this Agreement in lieu of any termination, separation, severance or similar
benefits under the Executive's Employment Agreement, if any, or under the
Company's termination, separation, severance or similar plans or policies, if
any.

        For purposes of this Agreement, "Good Reason" shall mean the occurrence
of any one or more of the following events:

        (I)   The assignment to the Executive of any duties inconsistent in any
material adverse respect with [her/his] position, authority or responsibilities
with the Company and its subsidiaries immediately prior to the Change in
Control, or any other material adverse change in such position, including
titles, authority, or responsibilities, as compared with the Executive's
position immediately prior to the Change in Control;

        (II)  A reduction by the Company in the amount of the Executive's base
salary or annual or long term incentive compensation paid or payable as compared
to that which was paid or made available to Executive immediately prior to the
Change in Control; or the failure of the Company to increase Executive's
compensation each year by an amount which is substantially the same, on a
percentage basis, as the average annual percentage increase in the base salaries
of other executives of comparable status with the Company;

4

--------------------------------------------------------------------------------




        (III) The failure by the Company to continue to provide the Executive
with substantially similar perquisites or benefits the Executive in the
aggregate enjoyed under the Company's benefit programs, such as any of the
Company's pension, savings, vacation, life insurance, medical, health and
accident, or disability plans in which [she/he] was participating at the time of
the Change in Control (or, alternatively, if such plans are amended, modified or
discontinued, substantially similar equivalent benefits thereto, when considered
in the aggregate), or the taking of any action by the Company which would
directly or indirectly cause such benefits to be no longer substantially
equivalent, when considered in the aggregate, to the benefits in effect at the
time of the Change in Control;

        (IV) The Company's requiring the Executive to be based at any office or
location more than 50 miles from that location at which [she/he] performed
[her/his] services immediately prior to the Change in Control, except for a
relocation consented to in writing by the Executive, or travel reasonably
required in the performance of the Executive's responsibilities to the extent
substantially consistent with the Executive's business travel obligations prior
to the Change in Control;

        (V)  Any failure of the Company to obtain the assumption of the
obligation to perform this Agreement by any successor as contemplated in
Section 11 herein; or

        (VI) Any breach by the Company of any of the material provisions of this
Agreement or any failure by the Company to carry out any of its obligations
hereunder, in either case, for a period of thirty business days after receipt of
written notice from the Executive and the failure by the Company to cure such
breach or failure during such thirty business day period.

        4.    Notice of Termination    

        Any termination of the Executive's employment following a Change in
Control, other than a termination as contemplated by Sections 3(a)(i) or
3(a)(iii) shall be communicated by written "Notice of Termination" by the party
affecting the termination to the other party hereto. Any "Notice of Termination"
shall set forth (a) the effective date of termination, which shall not be less
than 15 or more than 30 days after the date the Notice of Termination is
delivered (the "Termination Date"); (b) the specific provision in this Agreement
relied upon; and (c) in reasonable detail the facts and circumstances claimed to
provide a basis for such termination and the entitlement, or lack of
entitlement, to the benefits set forth in this Agreement. Notwithstanding the
foregoing, if within fifteen (15) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
good faith dispute exists concerning the termination, the actual Termination
Date shall be the date on which the dispute is finally determined in accordance
with the provisions of Section 18 hereof. In the case of any good faith dispute
as to the Executive's entitlement to benefits under this Agreement resulting
from any termination by the Company for which the Company does not deliver a
Notice of Termination, the actual Termination Date shall be the date on which
the dispute is finally determined in accordance with the provisions of
Section 18 hereof. Notwithstanding the pendency of any such dispute referred to
in the two preceding sentences, the Company shall continue to pay the Executive
[her/his] full compensation then in effect and continue the Executive as a
participant in all compensation, benefits and perquisites in which [she/he] was
then participating, until the dispute is finally resolved, provided the
Executive is willing to continue to provide full time services to the Company
and its subsidiaries in substantially the same position, if so requested by the
Company. Amounts paid under this Section 4 shall be in addition to all other
amounts due under this Agreement and shall not be offset against or reduce any
other amounts due under this Agreement. If a final determination is made,
pursuant to Section 18, that Good Reason did not exist in the case of a Notice
of Termination by the Executive, the Executive shall have the sole right to
nullify and void [her/his] Notice of Termination by delivering written notice of
same to the Company within three (3) business days of the date of such final
determination. If the parties do not

5

--------------------------------------------------------------------------------


dispute the Executive's entitlement to benefits hereunder, the Termination Date
shall be as set forth in the Notice of Termination.

        5.    Termination Benefits    

        (a)    Severance Payment.    Subject to the conditions set forth in this
Agreement, on the Termination Date the Company shall pay the Executive (reduced
by any applicable payroll or other taxes required to be withheld) a lump sum
severance payment, in cash, equal to two (2) times the sum of Executive's annual
salary for the current year plus [her/his] annual incentive award target for the
current year (provided that if the Notice of Termination is given prior to the
determination of the Executive's salary or annual incentive award target for the
year in which the Termination Date occurs, the amounts shall be based on the
annual salary for the prior year and the greater of the annual incentive award
target for the prior year or the actual incentive award earned by the Executive
for the prior year). The current year shall be (A) for the purposes of
determining annual salary, the year then generally used by the Company for
setting salaries for senior-level executives (currently April 1 through the
following March 31), and (B) for purposes of determining annual incentive award
target, the fiscal year then generally used by the Company for setting annual
incentive award targets for senior-level executives, in which the Termination
Date occurs, and the prior year shall be the twelve-month period immediately
preceding the current year;

        (b)    Expenses.    Reimbursement for expenses incurred by the Executive
in accordance with the Company's policy but not reimbursed prior to the date of
such termination of employment;

        (c)    Payment of Deferred Compensation.    Any compensation that has
been earned by the Executive but is unpaid as of the Termination Date, including
any compensation that has been earned but deferred pursuant to the Company's
Deferred Compensation Plan or otherwise, shall be paid in full to the Executive
on the Termination Date.

        6.    Other Benefits    

        Subject to the conditions set forth in this Agreement hereof, the
following benefits (subject to any applicable payroll or other taxes required to
be withheld) shall be paid or provided to the Executive:

        (a)    Health/Welfare Benefits    

        (i)    During the twenty-four (24) months following the Termination Date
(the "Continuation Period"), the Company shall continue to keep in full force
and effect all programs of medical, dental, vision, accident, disability, life
insurance, including optional term life insurance, and other similar health or
welfare programs with respect to the Executive and [her/his] dependents with the
same level of coverage, upon the same terms and otherwise to the same extent as
such programs shall have been in effect immediately prior to the Termination
Date (or, if more favorable to the Executive, immediately prior to the Change in
Control), and the Company and the Executive shall share the costs of the
continuation of such insurance coverage in the same proportion as such costs
were shared immediately prior to the Termination Date (or, if more favorable to
the Executive, immediately prior to the Change in Control) or, if the terms of
such programs do not permit continued participation by the Executive (or if the
Company otherwise determines it advisable to amend, modify or discontinue such
programs for employees generally), the Company shall otherwise provide benefits
substantially similar to and no less favorable to the Executive in terms of cost
or benefits ("Equivalent Benefits") than [she/he] was entitled to receive at the
end of the period of coverage, for the duration of the Continuation Period.

        (ii)   All benefits which the Company is required by this Section 6(a)
to provide, which will not be provided by the Company's programs described
herein, shall be provided through

6

--------------------------------------------------------------------------------




the purchase of insurance unless the Executive is uninsurable. If the Executive
is uninsurable, the Company will provide the benefits out of its general assets.

        (iii)  If the Executive obtains other employment during the Continuation
Period which provides health or welfare benefits of the type described in
Section 6(a)(i) hereof ("Other Coverage"), then Executive shall notify the
Company promptly of such other employment and Other Coverage and the Company
shall thereafter not provide the Executive and [her/his] dependents the benefits
described in Section 6(a)(i) hereof to the extent that such benefits are
provided under the Other Coverage. Under such circumstances, the Executive shall
make all claims first under the Other Coverage and then, only to the extent not
paid or reimbursed by the Other Coverage, under the plans and programs described
in Section 6(a)(i) hereof.

        (b)    Retirement Benefits    

        (i)    For purposes of this Agreement, "Retirement" shall mean the
Company's termination of the Executive's employment within two years following a
Change in Control of the Company and at or after the date on which the Executive
attains age 65; provided, however, that any termination for Cause or due to
Death or Disability shall not constitute Retirement.

        (ii)   Subject to Section 6(b)(ii), the Executive shall be deemed to be
completely vested under the Company's 401(k) Plan, Deferred Compensation Plan or
other similar or successor plans which are in effect as of the date of the
Change in Control (collectively, the "Plans"), regardless of the Executive's
actual vesting service credit thereunder.

        (iii)  Any part of the foregoing retirement benefits which are otherwise
required to be paid by a tax-qualified Plan but which cannot be paid through
such Plan by reason of the laws and regulations applicable to such Plan, shall
be paid by one or more supplemental non-qualified Plans or by the Company.

        (iv)  The payments calculated hereunder which are not actually paid by a
Plan shall be paid thirty (30) days following the Date of Termination in a
single lump sum cash payment (of equivalent actuarial value to the payment
calculated hereunder using the same actuarial assumptions as are used in
calculating benefits under the Plan but using the discount rate that would be
used by the Company on the Date of Termination to determine the actuarial
present value of projected benefit obligations).

        (c)    Executive Outplacement Counseling.    During the Continuation
Period, unless the Executive shall reach normal retirement age during the
Continuation Period, the Executive may request in writing and the Company shall
at its expense engage within a reasonable time following such written request an
outplacement counseling service to assist the Executive in obtaining employment.

        7.    Payment of Certain Costs    

        Except as otherwise provided in Section 18, if a dispute arises
regarding a termination of the Executive or the interpretation or enforcement of
this Agreement, subsequent to a Change in Control, all of the reasonable legal
fees and expenses incurred by the Executive and all Arbitration Costs (as
hereafter defined) in contesting any such termination or obtaining or enforcing
all or part of any right or benefit provided for in this Agreement or in
otherwise pursuing all or part of [her/his] claim will be paid by the Company,
unless prohibited by law. The Company further agrees to pay pre-judgment
interest on any money judgment obtained by the Executive calculated at the prime
interest rate reported in The Wall Street Journal in effect from time to time
from the date that payment to [her/his] should have been made under this
Agreement.

7

--------------------------------------------------------------------------------


        8.    This section intentionally left blank.    

        9.    Mitigation    

        The Executive is not required to seek other employment or otherwise
mitigate the amount of any payments to be made by the Company pursuant to this
Agreement, and employment by the Executive will not reduce or otherwise affect
any amounts or benefits due the Executive pursuant to this Agreement, except as
otherwise provided in Section 6(a)(iii).

        10.    Continuing Obligations Regarding Confidential Information    

        (a)    Acknowledgments by the Executive.    The Executive hereby
recognizes and acknowledges the following:

        (i)    In connection with the Business, the Company has expended a great
deal of time, money and effort to develop and maintain the secrecy and
confidentiality of substantial proprietary trade secret information and other
confidential business information which, if misused or disclosed, could be very
harmful to the Company's business.

        (ii)   The Executive desires to become entitled to receive the benefits
contemplated by this Agreement but which the Company would not make available to
the Executive but for the Executive's signing and agreeing to abide by the terms
of this Section 10.

        (iii)  The Executive's position with the Company provides the Executive
with access to certain of the Company's confidential and proprietary trade
secret information and other confidential business information.

        (iv)  The Company compensates its employees to, among other things,
develop and preserve business information for the Company's ownership and use.

        (v)   If the Executive were to leave the Company, the Company in all
fairness would need certain protection in order to ensure that the Executive
does not appropriate and misuse any confidential information entrusted to the
Executive during the course of the Executive's employment with the Company.

        (b)    Confidential Information    

        (i)    The Executive agrees to keep secret and confidential, and not to
use or disclose to any third parties, except as directly required for the
Executive to perform the Executive's employment responsibilities for the
Company, or except as required by law, any of the Company's confidential and
proprietary trade secret information or other confidential business information
concerning the Company's business acquired by the Executive during the course
of, or in connection with, the Executive's employment with the Company (and
which was not known by the Executive prior to the Executive's being hired by the
Company). Confidential information means information which would constitute
material, nonpublic information under the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder, regardless of
whether the Executive's use or disclosure of such information is in connection
with or related to a securities transaction.

        (ii)   The Executive acknowledges that any and all notes, records,
reports, written information or documents of any kind, computer files and
diskettes and other documents obtained by or provided to the Executive, or
otherwise made, produced or compiled during the course of the Executive's
employment with the Company, regardless of the type of medium in which it is
preserved, are the sole and exclusive property of the Company and shall be
surrendered to the Company upon the Executive's termination of employment and on
demand at any time by the Company.

8

--------------------------------------------------------------------------------




        (c)    Acknowledgment Regarding Restrictions.    The Executive
recognizes and agrees that the provisions of this Section 10 are reasonable and
enforceable because, among other things, (i) the Executive is receiving
compensation under this Agreement and (ii) this Section 10 therefore does not
impose any undue hardship on the Executive. The Executive further recognizes and
agrees that the provisions of this Section 10 are reasonable and enforceable in
view of the Company's legitimate interests in protecting its confidential
information.

        (d)    Breach.    In the event of a breach of Section 10(b), the
Company's sole remedy shall be the discontinuation of the payment, allocation,
accrual or provision of any amounts or benefits as provided in Sections 5 or 6.
The Executive recognizes and agrees, however, that it is the intent of the
parties that neither this Agreement nor any of its provisions shall be construed
to adversely affect any rights or remedies that Company would have had,
including, without limitation, the amount of any damages for which it could have
sought recovery, had this Agreement not been entered into. Accordingly, the
parties hereby agree that nothing stated in this Section 10 shall limit or
otherwise affect the Company's right to seek legal or equitable remedies it may
otherwise have, or the amount of damages for which it may seek recovery, in
connection with matters covered by this Section 10 but which are not based on
breach or violation of this Section 10 (including, without limitation, claims
based on the breach of fiduciary or other duties of the Executive or any
obligations of the Executive arising under any other contracts, agreements or
understandings). Without limiting the generality of the foregoing, nothing in
this Section 10 or any other provision of this Agreement shall limit or
otherwise affect the Company's right to seek legal or equitable remedies it may
otherwise have, or the amount of damages for which it may seek recovery,
resulting from or arising out of statutory or common law or any Company policies
relating to fiduciary duties, confidential information or trade secrets.
Further, the Executive acknowledges and agrees that the fact that Section 10(c)
is limited to the Continuation Period, and that the sole remedy of the Company
hereunder is the discontinuation of benefits, shall not reduce or otherwise
alter any other contractual or other legal obligations of the Executive during
any period or circumstance, and shall not be construed as establishing a maximum
limit on damages for which the Company may seek recovery.

        11.    Binding Agreement; Successors    

        (a)   This Agreement shall be binding upon and shall inure to the
benefit of the Company and its successors and assigns. The Company shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. For purposes of this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid.

        (b)   This Agreement shall be binding upon and shall inure to the
benefit of the Executive and the Executive's personal or legal representatives,
executors, administrators, successors, heirs, distributees, beneficiaries,
devises and legatees. If the Executive should die while any amounts are payable
to [her/his] hereunder, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive's
devisee, legatee, beneficiary or other designee or, if there be no such
designee, to the Executive's estate.

        12.    Notices    

        For the purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given (i) on the date of delivery if delivered by hand, (ii) on the date of
transmission, if delivered by confirmed facsimile, (iii) on the first business
day following the date of deposit if delivered by guaranteed overnight delivery
service, or (iv) on the

9

--------------------------------------------------------------------------------


third business day following the date delivered or mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

        If to the Executive:

                                         
                                       

                                         
                                       

                                         
                                       



        If to the Company:


        Spherion Corporation
        2050 Spectrum Boulevard
        Fort Lauderdale, Florida 33309
        Attention: General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

        13.    Governing Law    

        The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Florida, without regard
to principles of conflicts of laws.

        14.    Miscellaneous    

        No provisions of this Agreement may be amended, modified, waived or
discharged unless such amendment, waiver, modification or discharge is agreed to
in writing signed by the Executive and the Company. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement. Section headings contained herein are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

        15.    Counterparts    

        This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original but all of which will constitute one and
the same instrument.

        16.    Non-Assignability    

        This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, or transfer this Agreement or
any rights or obligations hereunder, except as provided in Section 11. Without
limiting the foregoing, the Executive's right to receive payments hereunder
shall not be assignable or transferable, whether by pledge, creation of a
security interest or otherwise, other than a transfer by his will or trust or by
the laws of descent or distribution, and in the event of any attempted
assignment or transfer contrary to this paragraph the Company shall have no
liability to pay any amount so attempted to be assigned or transferred.

        17.    Term of Agreement    

        The term of this Agreement (the "Term") shall commence on the date
hereof and shall continue in effect for a period of three (3) years, unless
further extended or sooner terminated as hereinafter provided. At the end of
this three year period and on the first day of each one-year anniversary
thereafter, the Term shall automatically be extended for one additional year
unless either party shall have given notice to the other party, at least six
months prior to such anniversary that it does not wish to extend the Term.
However, if a Change in Control of the Company shall have occurred during the
original or any extended term of this Agreement, this Agreement shall continue
in effect for a period of twenty-four (24) months beyond the month in which such
Change in Control occurred; and, provided

10

--------------------------------------------------------------------------------


further, that if the Company shall become obligated to make any payments or
provide any benefits pursuant to Section 5 or 6 hereof, this Agreement shall
continue for the period necessary to make such payments or provide such
benefits.

        18.    Resolution of Disputes    

        (a)   The parties hereby agree to submit any claim, demand, dispute,
charge or cause of action (in any such case, a "Claim") arising out of, in
connection with, or relating to this Change in Control Agreement to binding
arbitration in conformance with the J*A*M*S/ENDISPUTE Streamlined Arbitration
Rules and Procedures or the J*A*M*S/ ENDISPUTE Comprehensive Arbitration Rules
and Procedures, as applicable, but expressly excluding Rule 28 of the
J*A*M*S/ENDISPUTE Streamlined Rules and Rule 33 of the J*A*M*S/ENDISPUTE
Comprehensive Rules, as the case may be. All arbitration procedures shall be
held in Fort Lauderdale, Florida and shall be subject to the choice of law
provisions set forth in Section 13 of this Agreement.

        (b)   In the event of any dispute arising out of or relating to this
Agreement for which any party is seeking injunctive relief, specific performance
or other equitable relief, such matter may be resolved by litigation.
Accordingly, the parties shall submit such matter to the exclusive jurisdiction
of the United States District Court for the Southern District of Florida or, if
jurisdiction is not available therein, any other court located in Broward
County, Florida, and hereby waive any and all objections to such jurisdiction or
venue that they may have. Each party agrees that process may be served upon such
party in any manner authorized under the laws of the United States or Florida,
and waives any objections that such party may otherwise have to such process.

        19.    Release and Conditions    

        Any and all payments and benefits provided by the Company to the
Executive under this Agreement shall be conditioned on the following:
(i) Executive's continued compliance with the confidentiality provisions
contained herein; (ii) the Executive's execution of a full release and
settlement of any and all claims against the Company; and (iii) the Executive's
execution of a non-disparagement agreement and continued compliance therewith.

        20.    No Setoff    

        The Company shall have no right of setoff or counterclaim in respect of
any claim, debt or obligation against any payment provided for in this
Agreement.

        21.    Non-Exclusivity of Rights    

        Nothing in this Agreement shall prevent or limit the Executive's
continuing or future participation in any benefit, bonus, incentive or other
plan or program provided by the Company or any of its subsidiaries or successors
and for which the Executive may qualify, nor shall anything herein limit or
reduce such rights as the Executive may have under any other agreements with the
Company or any of its subsidiaries or successors, except to the extent payments
are made pursuant to Section 5, they shall be in lieu of any termination,
separation, severance or similar payments pursuant to the Executive's Employment
Agreement, if any, and the Company's then existing termination, separation,
severance or similar plans or policies, if any. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company or any of its subsidiaries shall be payable in
accordance with such plan or program, except as explicitly modified by this
Agreement.

        22.    No Guaranteed Employment    

        The Executive and the Company acknowledge that this Agreement shall not
confer upon the Executive any right to continued employment and shall not
interfere with the right of the Company to terminate the employment of the
Executive at any time.

11

--------------------------------------------------------------------------------


        23.    Invalidity of Provisions    

        In the event that any provision of this Agreement is adjudicated to be
invalid or unenforceable under applicable law in any jurisdiction, the validity
or enforceability of the remaining provisions thereof shall be unaffected as to
such jurisdiction and such adjudication shall not affect the validity or
enforceability of such provision in any other jurisdiction. To the extent that
any provision of this Agreement, including, without limitation, Section 10
hereof, is adjudicated to be invalid or unenforceable because it is overbroad,
that provision shall not be void but rather shall be limited to the extent
required by applicable law and enforced as so limited. The parties expressly
acknowledge and agree that this Section 23 is reasonable in view of the parties'
respective interests.

        24.    Non-Waiver of Rights    

        The failure by the Company or the Executive to enforce at any time any
of the provisions of this Agreement or to require at any time performance by the
other party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company or the Executive thereafter to
enforce each and every provision in accordance with the terms of this Agreement.

        25.    Employment Agreement.    

        If the Executive has an Employment Agreement with the Company, and if
circumstances arise which cause both the Employment Agreement and this Agreement
to apply to the Company and the Executive, then, to the extent of any
inconsistency between the provisions of this Agreement and the Employment
Agreement, the terms of this Agreement alone shall apply. However, if this
Agreement does not apply, then the provisions of the Employment Agreement shall
control and be unaffected by this Agreement.

        26.    Unfunded Plan.    

        The Company's obligations under this Agreement shall be entirely
unfunded until payments are made hereunder from the general assets of the
Company, and no provision shall be made to segregate assets of the Company for
payments to be made under this Agreement. The Executive shall have no interest
in any particular assets of the Company but rather shall have only the rights of
a general unsecured creditor of the Company.

        PLEASE NOTE:    BY SIGNING THIS AGREEMENT, THE EXECUTIVE IS HEREBY
CERTIFYING THAT THE EXECUTIVE (A) HAS RECEIVED A COPY OF THIS AGREEMENT FOR
REVIEW AND STUDY BEFORE EXECUTING IT; (B) HAS READ THIS AGREEMENT CAREFULLY
BEFORE SIGNING IT; (C) HAS HAD SUFFICIENT OPPORTUNITY BEFORE SIGNING THE
AGREEMENT TO ASK ANY QUESTIONS THE EXECUTIVE HAS ABOUT THE AGREEMENT AND HAS
RECEIVED SATISFACTORY ANSWERS TO ALL SUCH QUESTIONS; AND (D) UNDERSTANDS THE
EXECUTIVE'S RIGHTS AND OBLIGATIONS UNDER THE AGREEMENT.

        THIS AGREEMENT IN SECTION 18 CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.

        [signatures appear on the following page]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Change in Control
Agreement to be executed and delivered as of the day and year first above set
forth.


 
 
 
 
      SPHERION CORPORATION
 
 
 
 
 
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------


 
 
Title:
 
         

--------------------------------------------------------------------------------


 
 
 
 
      EXECUTIVE
 
 
 
 
 
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------

SCHEDULE A

Executive's Name


--------------------------------------------------------------------------------

  Date of Executive's Change in Control Agreement

--------------------------------------------------------------------------------

  Executive's Position

--------------------------------------------------------------------------------

  Date of Executive's Prior Change In Control Agreement

--------------------------------------------------------------------------------

Lisa G. Iglesias   November 30, 2003   Senior Vice President, General Counsel
and Secretary   May 7, 2001, as amended through May 7, 2002 Richard A. Lamond  
November 30, 2003   Senior Vice President and Chief Human Resources Officer  
Not applicable Byrne K. Mulrooney   November 30, 2003   President, Staffing
Services   Not applicable Mark W. Smith   November 30, 2003   Senior Vice
President and Chief Financial Officer   May 7, 2001, as amended through May 21,
2002

14

--------------------------------------------------------------------------------



QuickLinks


CHANGE IN CONTROL AGREEMENT
